REINHARDT, Circuit Judge,
concurring:
I concur fully in the majority opinion. I agree with its conclusion that Ray suffered no prejudice from the freezing of his assets since he was represented at his trial by counsel of his choice, and he has identified no actual prejudice resulting from counsel’s appointment or the unavailability of his funds. I would, however, point out explicitly that we do not consider the question whether the appointment of Ray’s private counsel to represent him on a cut-rate basis was made in conformity with the provisions of 18 U.S.C. § 3006A or was otherwise within the court’s discretion.